Exhibit 99.1 Investor Relations: Deborah Abraham Vice President, Investor Relations (212) 287-8289 FOR IMMEDIATE RELEASE WARNACO REPORTS SECOND QUARTER 2010 RESULTS Company Raises Fiscal 2010 Guidance NEW YORK – August 5, 2010 The Warnaco Group, Inc. (NYSE: WRC) today reported results for the second quarter ended July 3, 2010. Highlights for the quarter: · Net revenues were up 14% from the prior year quarter · Gross margin increased 270 basis points, to 44%,compared to the prior year quarter · Income per diluted share from continuing operations increased 63% to $0.65 compared to $0.40 in the prior year quarter which includes the benefit of approximately$0.07 from the effect of fluctuations in foreign currency exchange rates · Income per diluted share from continuing operations on an adjusted, non-GAAP basis was $0.71 compared to $0.47 in the prior year quarter (both of which exclude restructuring expenses, pension expense, costs related to repurchase of debt, certain tax related items and other items) · The Company redeemed the remaining $110.9 million of its 8-7/8% Senior Notes on June 15, 2010 · The Company’s Board of Directors approved a new five million share stock repurchase plan The accompanying tables provide a reconciliation of actual results to the adjusted, non-GAAP, results. The Company believes it is valuable for users of the Company’s financial statements to be made aware of the adjusted financial information, as such measures are used by management to evaluate the operating performance of the Company’s continuing businesses on a comparable basis and to make operating and strategic decisions.In addition, the Company uses performance targets based, in part, on non-GAAP operating income and diluted earnings per share from continuing operations as a component of the measurement of employee incentive compensation. 1 “We are very pleased with our second quarter results, which reflect the ongoing success of our global growth strategies,” commented Joe Gromek, Warnaco’s President and Chief Executive Officer.“Broad based increases in our global Calvin Klein businesses, bolstered by the ongoing success of the Calvin Klein X Underwear campaign, complemented by gains in our heritage businesses drove double digit increases in net revenues, substantial improvements in gross margin and a significant increase in earnings per share.Key to our success has been the ongoing focus on innovative product and marketing that speak to the needs of our customers around the globe.” “We believe that great product, combined with our disciplined execution across all facets of our business, from design to supply chain to sales and marketing, leave us well positioned to continue the favorable momentum in our business. With strong wholesale bookings and continued positive results from our direct-to-consumer expansion, we look forward to a powerful second half.” “As we look further ahead, we believe our powerful brands, strong balance sheet and diversified global operations provide us with a unique platform from which to sustain long-term revenue and profit growth for the benefit of all Warnaco stakeholders,” concludedMr.Gromek. Fiscal 2010 Outlook Based on its positive first half results and outlook for the balance of the year, the Company is again raising its 2010 earnings outlook.For fiscal 2010, on an adjusted non-GAAP basis (excluding restructuring expense, pension expense, cost related to repurchase of debt and certain tax related items): · The Company currently anticipates net revenues will increase 9% - 11% compared to fiscal 2009 · The Company now expects diluted earnings per share from continuing operations in the range of$3.40-$3.50 · The Company’s prior guidance was for net revenue growth in the range of8%-10% compared to fiscal 2009 and diluted earnings per share from continuing operations in the range of $3.30 - $3.40. Schedule 7 of the accompanying tables provide a reconciliation of expected diluted earnings per share from continuing operations, on a GAAP basis of $3.28 - $3.36 (assuming minimal pension expense), to the adjusted fiscal 2010 outlook above. Second Quarter 2010 Highlights Net revenues rose 14% in the quarter to $519.3 million.All three segments (Sportswear Group, Intimate Apparel Group and Swimwear Group) and all key geographies in which we operate contributed to the growth.New product launches and ongoing global expansion 2 drove mid-teens revenue growth in the Company’s Calvin Klein businesses, and was complemented by mid-teens revenue growth in Chaps, primarily reflecting its expanded distribution. Gross margin increased 270 basis points, to 44% of net revenues, compared to the prior year quarter, driven by strong sell through and higher margin associated with expansion in our direct to consumer and international operations.Selling, general and administrative expense (SG&A), as expected, increased compared to the prior year quarter.The increase of $26.6 million to $171.9 million, primarily reflects planned investments in direct-to-consumer operations, marketing, infrastructure and costs associated with performance-based employee compensation.SG&A as a percent of net revenues increased 120basis points to 33% compared to the prior year quarter. Operating income increased 35% to $55.3 million compared to $41.0 million in the prior year quarter. The Company recorded income from continuing operations of $30.0 million, or $0.65 per diluted share in the quarter, compared to $18.6 million, or $0.40 per diluted share, in the prior year quarter. Income from continuing operations, on an adjusted non-GAAP basis (excluding costs related to restructuring expenses, pension expense, costs related to repurchase of debt, certain tax related items and other items), as detailed in the accompanying schedules, was $0.71 per diluted share in the quarter compared to $0.47 per diluted share in the prior year quarter. The effect of fluctuations in foreign currency exchange rates increased fiscal 2010 second quarter net revenues, gross profit, and operating profit by approximately $5 million, $8million, and $9 million, respectively, and increased income from continuing operations by approximately $0.07 per diluted share. Balance Sheet At July 3, 2010 the Company had a net cash (cash and cash equivalents net of total debt) position of $107.7 million, compared to a net debt position of $44.3 million at July 4, 2009. During the quarter, the Company redeemed the remaining $110.9 million of its8-7/8%Senior Notes due 2013. Cash and cash equivalents at July 3, 2010 were $172.9 million, a decrease of $4.7 million, compared to $177.6 million at July 4, 2009. Inventories at July 3, 2010 were $277.6 million, a decrease of $14.0 million, or 5%, compared to $291.6 million at July 4, 2009.Disciplined planning and inventory management contributed to the year over year decline and resulted in an enhanced quality of inventory at July 3, 2010. 3 Conference Call Information Stockholders and other persons are invited to listen to the second quarter 2010 earnings conference call scheduled for today, Thursday, August 5, 2010, at 4:30 p.m. EDT.To participate in Warnaco’s conference call, dial (877)692-2592 approximately five minutes prior to the 4:30 p.m. start time.The call will also be broadcast live over the Internet at www.warnaco.com.An online archive will be available following the call. This press release was furnished to the SEC (www.sec.gov) and may also be accessed through the Company’s internet website: www.warnaco.com. ABOUT WARNACO The Warnaco Group, Inc., headquartered in New York, is a leading global apparel company engaged in the business of designing, sourcing, marketing and selling men’s, women’s and children’s sportswear and accessories, swimwear and intimate apparel under such owned and licensed brands as Calvin Klein®, Speedo®, Chaps®, and Warner's® and Olga®. FORWARD-LOOKING STATEMENTS The Warnaco Group, Inc. notes that this press release, the conference call scheduled for August 5, 2010 and certain other written, electronic and oral disclosure made by the Company from time to time, may contain forward-looking statements that are made pursuant to the safe harbor provisions of the Private Securities Litigation Reform Act of 1995.The forward-looking statements involve risks and uncertainties and reflect, when made, the Company's estimates, objectives, projections, forecasts, plans, strategies, beliefs, intentions, opportunities and expectations. Actual results may differ materially from anticipated results, targets or expectations and investors are cautioned not to place undue reliance on any forward-looking statements. Statements other than statements of historical fact, including, without limitation, future financial targets, are forward-looking statements. These forward-looking statements may be identified by, among other things, the use of forward-looking language, such as the words "believe," "anticipate," "estimate," "expect," "intend," "may," "project," "scheduled to," "seek," "should," "will be," "will continue," "will likely result," “targeted”, or the negative of those terms, or other similar words and phrases or by discussions of intentions or strategies. The following factors, among others and in addition to those described in the Company's reports filed with the SEC (including, without limitation, those described under the headings "Risk Factors" and "Statement Regarding Forward-Looking Disclosure," as such disclosure may be modified or supplemented from time to time), could cause the Company's actual results to differ materially from those expressed in any forward-looking statements made by it: the Company's ability to execute its repositioning and sale initiatives (including achieving enhanced productivity and profitability) previously announced; economic conditions that affect the apparel industry, including the recent turmoil in the financial and credit markets; the Company's failure to anticipate, identify or promptly react to changing trends, styles, or brand preferences; further declines in prices in the apparel industry; declining sales resulting from increased competition in the Company’s markets; increases in the prices of raw materials; events which result in difficulty in procuring or producing the Company's products on a cost-effective basis; the effect of laws and regulations, including those relating to labor, workplace and the environment; possible additional tax liabilities; changing international trade regulation, including as it relates to the imposition or elimination of quotas on imports of textiles and apparel; the Company’s ability to protect its intellectual property or the costs incurred by the Company related thereto; the risk of product safety issues, defects or other production problems associated with our products; the Company’s dependence on a limited number of customers; the effects of consolidation in the retail sector; the Company’s dependence on license agreements with third parties; including, in particular, its license agreements with Calvin Klein Inc., the licensor of the Company’s Calvin Klein brand name; the Company’s dependence on the reputation of its brand names, including, in particular, Calvin Klein; the Company’s exposure to conditions in overseas markets in connection with the Company’s foreign operations and the sourcing of products from foreign third-party vendors; the Company's foreign currency exposure; the Company’s history of insufficient disclosure controls and procedures and internal controls and restated financial statements; unanticipated future internal control deficiencies or weaknesses or ineffective disclosure controls and procedures; the effects of fluctuations in the value of investments of the Company’s pension plan; the sufficiency of cash to fund operations, including capital expenditures; the Company's ability to service its indebtedness, the effect of changes in interest rates on the Company's indebtedness that is subject to floating interest rates and the limitations imposed on the Company's operating and financial flexibility by the agreements governing the Company's indebtedness; the Company’s dependence on its senior management team and other key personnel; the Company’s reliance on information technology; the limitations on purchases under the Company's share repurchase program contained in the Company's debt instruments, the number of shares that the Company purchases under such program and the prices paid for such shares; the Company’s inability to achieve its financial targets and strategic objectives, as a result of one or more of the factors described above, changes in the assumptions underlying the targets or goals, or otherwise; the failure of acquired businesses to generate expected levels of revenues; the failure of the Company to successfully integrate such businesses with its existing businesses (and as a result, not achieving all or a substantial portion of the anticipated benefits of such acquisitions); and such acquired businesses being adversely affected, including by one or more of the factors described above and thereby failing to achieve anticipated revenues and earnings growth. The Company encourages investors to read the section entitled "Risk Factors" and the discussion of the Company's critical accounting policies under "Management's Discussion and Analysis of Financial Condition and Results of Operations Discussion of Critical Accounting Policies" included in the Company's Annual Report on Form 10-K, as such discussions may be modified or supplemented by subsequent reports that the Company files with the SEC. The discussion in this press release is not exhaustive but is designed to highlight important factors that may affect actual results. Forward-looking statements speak only as of the date on which they are made, and, except for the Company's ongoing obligation under the U.S. federal securities laws, the Company disclaims any intention or obligation to update or revise any forward-looking statements, whether as a result of new information, future events or otherwise. 4 Schedule 1 THE WARNACO GROUP, INC. CONSOLIDATED CONDENSED STATEMENTS OF OPERATIONS (Dollars in thousands, excluding per share amounts) (Unaudited) Three Months Ended Six Months Ended July 3, 2010 July 4, 2009 July 3, 2010 July 4, 2009 Net revenues $ Cost of goods sold Gross profit Selling, general and administrative expenses Amortization of intangible assets Pensionexpense (income) ) ) Operating income Other loss Interest expense Interest income ) Income from continuing operations before provision for income taxes and noncontrolling interest Provision for income taxes Income from continuing operations before noncontrolling interest (Loss) from discontinued operations, net of taxes ) Net income Less:Net income attributable to the noncontrolling interest - ) - ) Net income attributable to Warnaco Group, Inc. $ Amounts attributable to Warnaco Group, Inc. common shareholders: Income from continuing operations, net of tax $ Discontinued operations, net of tax ) Net income $ Basic income per common share attributable to Warnaco Group, Inc. common shareholders: Income from continuing operations $ (Loss) from discontinued operations ) Net income $ Diluted income per common share attributable to Warnaco Group, Inc. common shareholders: Income from continuing operations $ (Loss) from discontinued operations - ) ) ) Net income $ Weighted average number of shares outstanding used in computing income per common share: Basic Diluted Schedule 2 THE WARNACO GROUP, INC. CONSOLIDATED CONDENSED BALANCE SHEETS (Dollars in thousands) (Unaudited) July 3, 2010 January 2, 2010 July 4, 2009 ASSETS Current assets: Cash and cash equivalents $ $ $ Accounts receivable, net Inventories Assets of discontinued operations Other current assets Total current assets Property, plant and equipment, net Intangible and other assets TOTAL ASSETS $ $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Short-term debt and current portion of Senior Notes $ $ $ Accounts payable and accrued liabilities Taxes Liabilities of discontinued operations Total current liabilities Long-term debt - Other long-term liabilities Total stockholders' equity TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ $ NET CASH AND CASH EQUIVALENTS (NET DEBT) $ $ $ ) Schedule 3 THE WARNACO GROUP, INC. NET REVENUES AND OPERATING INCOME BY SEGMENT (Dollars in thousands) (Unaudited) Net revenues: Three Months Ended Three Months Ended Increase / ` Constant $ July 3, 2010 July 4, 2009 (Decrease) Change % Change (a) Sportswear Group $ $ $ 15.1% 13.1% Intimate Apparel Group 17.9% 17.6% Swimwear Group 2.4% 2.1% Net revenues $ $ $ 14.0% 13.0% Three Months Ended % of Group Three Months Ended % of Group July 3, 2010 Net Revenues July 4, 2009 Net Revenues Operating income (loss): Sportswear Group (b), (c) $ 10.2% $ 6.3% Intimate Apparel Group (b), (c) 17.4% 16.3% Swimwear Group (b), (c) 11.6% 11.1% Unallocated corporate expenses(c) ) na ) na Operating income $ na $ na Operating income as a percentage of total net revenues 10.7% 9.0% (a) Reflects the percentage increase (decrease) in net revenues for the Three Months Ended July 3, 2010, compared to the Three Months Ended July 4, 2009, assuming foreign based net revenues for the Three Months Ended July 3, 2010 are translated into U.S. dollars using the same foreign currency exchange rates that were used in the calculation of net revenues for the Three Months Ended July 4, 2009. See Schedule 8. (b) Includes an allocation of shared services expenses as follows: Three Months Ended Three Months Ended July 3, 2010 July 4, 2009 Sportswear Group $ $ Intimate Apparel Group $ $ Swimwear Group $ $ (c) Includes restructuring charges and other exit costs as follows: Three Months Ended Three Months Ended July 3, 2010 July 4, 2009 Sportswear Group $ $ Intimate Apparel Group Swimwear Group Unallocated corporate expenses - ) $ $ Schedule 3a THE WARNACO GROUP, INC. NET REVENUES AND OPERATING INCOME BY SEGMENT (Dollars in thousands) (Unaudited) Net revenues: Six Months Ended Six Months Ended Increase / ` Constant $ July 3, 2010 July 4, 2009 (Decrease) Change % Change (a) Sportswear Group $ $ $ 14.4% 9.9% Intimate Apparel Group 15.0% 12.4% Swimwear Group ) -3.7% -4.8% Net revenues $ $ $ 11.5% 8.2% Six Months Ended % of Group Six Months Ended % of Group July 3, 2010 Net Revenues July 4, 2009 Net Revenues Operating income (loss): Sportswear Group (b), (c) $ 13.8% $ 10.6% Intimate Apparel Group (b), (c) 17.3% 16.9% Swimwear Group (b), (c) 12.6% 12.2% Unallocated corporate expenses(c) ) na ) na Operating income $ na $ na Operating income as a percentage of total net revenues 12.2% 10.6% (a) Reflects the percentage increase (decrease) in net revenues for the Six Months Ended July 3, 2010, compared to the Six Months Ended July 4, 2009, assuming foreign based net revenues for the Six Months Ended July 3, 2010 are translated into U.S. dollars using the same foreign currency exchange rates that were used in the calculation of net revenues for the Six Months Ended July 4, 2009. See Schedule 8a. (b) Includes an allocation of shared services expenses as follows: Six Months Ended Six Months Ended July 3, 2010 July 4, 2009 Sportswear Group $ $ Intimate Apparel Group $ $ Swimwear Group $ $ (c) Includes restructuring charges as follows: Six Months Ended Six Months Ended July 3, 2010 July 4, 2009 Sportswear Group $ $ Intimate Apparel Group Swimwear Group Unallocated corporate expenses $ $ Schedule 4 THE WARNACO GROUP, INC. NET REVENUES AND OPERATING INCOME BY REGION (Dollars in thousands) (Unaudited) By Region: Net Revenues Three Months Ended July 3, 2010 Three Months Ended July 4, 2009 Increase / (Decrease) % Change Constant $ % Change (a) United States $ $ $ 12.8% 12.8% Europe 1.6% 8.6% Asia 18.9% 13.5% Canada 2.2% -8.1% Mexico, Central and South America 74.0% 55.3% Total $ $ $ 14.0% 13.0% Operating Income Three Months Ended July 3, 2010 (b) Three Months Ended July 4, 2009 (b) Increase / (Decrease) % Change United States $ $ $ 21.4% Europe ) ) -144.0% Asia 134.1% Canada 26.8% Mexico, Central and South America 153.3% Unallocated corporate expenses ) ) ) 61.5% Total $ $ $ 34.%9 (a) Reflects the percentage increase (decrease) in net revenues for the Three Months Ended July 3, 2010, compared to the Three Months Ended July 4, 2009, assuming foreign based net revenues for the Three Months Ended July 3, 2010 are translated into U.S. dollars using the same foreign currency exchange rates that were used in the calculation of net revenues for the Three Months Ended July 4, 2009. See Schedule 8. (b) Includes restructuring charges as follows: Three Months Ended July 3, 2010 Three Months Ended July 4, 2009 United States $ $ Europe Asia (2 ) Canada - Mexico, Central and South America 58 - Unallocated corporate expenses - ) Total $ $ Schedule 4a THE WARNACO GROUP, INC. NET REVENUES AND OPERATING INCOME BY REGION (Dollars in thousands) (Unaudited) By Region: Net Revenues Six Months Ended July 3, 2010 Six Months Ended July 4, 2009 Increase / (Decrease) % Change Constant $ % Change (a) United States $ $ $ 6.1% 6.1% Europe 6.7% 5.9% Asia 18.5% 10.1% Canada 10.9% -3.2% Mexico, Central and South America 70.6% 48.4% Total $ $ $ 11.5% 8.2% Operating Income Six Months Ended July 3, 2010 (b) Six Months Ended July 4, 2009 (b) Increase / (Decrease) % Change United States $ $ $ 12.3% Europe 9.5% Asia 64.4% Canada 26.8% Mexico, Central and South America 154.6% Unallocated corporate expenses ) ) ) 23.9% Total $ $ $ 28.1% (a) Reflects the percentage increase (decrease) in net revenues for the Six Months Ended April 3, 2010, compared to the Six Months Ended April 4, 2009, assuming foreign based net revenues for the Six Months Ended April 3, 2010 are translated into U.S. dollars using the same foreign currency exchange rates that were used in the calculation of net revenues for the Six Months Ended April 4, 2009. See schedule 8a. (b) Includes restructuring charges as follows: Six Months Ended July 3, 2010 Six Months Ended July 4, 2009 United States $ $ Europe Asia 9 Canada - Mexico, Central and South America ) 30 Unallocated corporate expenses Total $ $ Schedule 5 THE WARNACO GROUP, INC. NET REVENUES AND OPERATING INCOME BY CHANNEL (Dollars in thousands) (Unaudited) By Channel: Net Revenues Three Months Ended July 3, 2010 Three Months Ended July 4, 2009 Increase / (Decrease) % Change Wholesale $ $ $ 12.3% Retail 19.7% Total $ $ $ 14.0% Operating Income Three Months Ended July 3, 2010(a) Three Months Ended July 4, 2009 (a) Increase / (Decrease) % Change Wholesale $ $ $ 43.5% Retail 24.6% Unallocated corporate expenses ) ) ) 61.5% Total $ $ $ 34.9% (a) Includes restructuring charges as follows: Three Months Ended July 3, 2010 Three Months Ended July 4, 2009 Wholesale $ $ Retail Unallocated corporate expenses - ) Total $ $ Schedule 5a THE WARNACO GROUP, INC. NET REVENUES AND OPERATING INCOME BY CHANNEL (Dollars in thousands) (Unaudited) By Channel: Net Revenues Six Months Ended July 3, 2010 Six Months Ended July 4, 2009 Increase / (Decrease) % Change Wholesale $ $ $ 8.0% Retail 25.4% Total $ $ $ 11.5% Operating Income Six Months Ended July 3, 2010 (a) Six Months Ended July 4, 2009 (a) Increase / (Decrease) % Change Wholesale $ $ $ 26.1% Retail 35.4% Unallocated corporate expenses ) ) ) 23.9% Total $ $ $ 28.1% (a) Includes restructuring charges as follows: Six Months Ended July 3, 2010 Six Months Ended July 4, 2009 Wholesale $ $ Retail ) Unallocated corporate expenses Total $ $ Schedule 6 THE WARNACO GROUP, INC. NON-GAAP MEASURES (Dollars in thousands, excluding per share amounts) (Unaudited) The Company’s reported financial results are presented in accordance with U.S. generally accepted accounting principles (“GAAP”). The reported operating income, income from continuing operations and diluted earnings per share from continuing operations reflect certain items which affect the comparability of those reported results. Those financial results are also presented on a non-GAAP basis, as defined by Regulation S-K section 10(e) issued by the Securities and Exchange Commission to exclude the effect of these items. The Company’s computation of these non-GAAP measures may vary from others in its industry. These non-GAAP financial measures are not intended to be, and should not be, considered in isolation from or as a substitute for the most directly comparable GAAP financial measure to which they are reconciled, as presented in the following table: Three Months Ended Six Months Ended July 3, 2010 July. 4, 2009 July 3, 2010 July 4, 2009 (Dollars in thousands, except per share amounts) Operating income, as reported (GAAP) $ Restructuring charges, other exit costs and pension (a) Other (b) - ) - ) Operating income, as adjusted (non-GAAP) $ Income from continuing operations, as reported (GAAP) $ Restructuring charges, other exit costs and pension, net of taxation (c) Costs related to the redemption of Debt, net of taxation (d) - - Other item, net of taxation (b) - ) - ) Taxation (e) Income from continuing operations, as adjusted (non-GAAP) $ Diluted earnings per share from continuing operations, as reported (GAAP) $ Restructuring charges, other exit costs and pension, net of taxation Costs related to the redemption of Debt, net of taxation - - Taxation Diluted earnings per share from continuing operations, as adjusted (non-GAAP) $ (a) This adjustment seeks to present the Company's Consolidated Condensed Statements of Operations on a continuing basiswithout the effects of restructuring charges and other exit costs of $1,154 and $1,474 for the Three Months Ended July 3, 2010 and July 4, 2009, respectively, and $2,113 and $10,045 for the Six Months Ended July 3, 2010 and July 4, 2009, respectively, and pension (income) expense of $(22) and $594 for the Three Months Ended July 3, 2010 and July 4, 2009, respectively, and $(43) and $1,131 for the Six Months Ended July 3, 2010 and July 4, 2009, respectively. (b) This adjustment seeks to present the Company's Consolidated Condensed Statements of Operations on a continuing basiswith an additional charge of $156 (net of a $104 tax benefit) and $312 (net of a $208 tax benefit) for the Three Months and Six Months Ended July 4, 2009 for amortization expense related to the correction of amounts recorded in prior periods in connection with the recapture of cancellation of indebtedness income. (c) Adjustment to reflect the items in (a), above, net of income tax effects of $274 and $638 for the Three Months Ended July 3, 2010 and the Three Months Ended July 4, 2009, respectively, and $730 and $3,253 for the Six Months Ended July 3, 2010 and the Six Months Ended July 4, 2009, respectively. (d) This adjustment seeks to present the Company's Consolidated Condensed Statements of Operations on a continuing basis withoutthe effects of charges of $2,055, net of income tax effects of $701and charges of $3,747, net of income tax effects of $1,379, related to the repurchase of a portion of its Senior Notes during the Three Months and Six Months Ended July 3, 2010, respectively. (e) Adjustment to reflect the Company's income from continuing operations at tax rates of 33.3% and 33.9%, which reflect the Company's normalized tax rates for Fiscal 2010 and Fiscal 2009, respectively, excluding the effect of restructuring charges, pension expense,charges related to the repurchase of Senior Notes during the Three and Six Months Ended July 3, 2010 and ceratin other tax related items. The Company believes it is valuable for users of its financial statements to be made aware of the non-GAAP financial measures, as such measures are used by management to evaluate the operating performance of the Company's continuing businesses on a comparable basis and to make operating and strategic decisions. Such non-GAAP measures will also enhance users’ ability to analyze trends in the Company’s business. In addition, the Company uses performance targets based, in part, on these non-GAAP measures as a component of the measurement of employee incentive compensation. Schedule 7 THE WARNACO GROUP, INC. SUPPLEMENTAL SCHEDULE - FISCAL 2010 OUTLOOK (Unaudited) NET REVENUE GUIDANCE Percentages Estimated increase in net revenues in Fiscal 2010 compared to comparable Fiscal 2009 levels. 9.00% to 11.00% EARNINGS PER SHARE GUIDANCE U.S. Dollars Diluted Income per common share from continuing operations GAAP basis (assuming minimal pension expense / income) $ to $ Restructuring charges (a) to Costs to repurchase Senior Notes to Tax items to As adjusted (Non-GAAP basis)(b) $ to $ (a) Reflects between $2.1 million to $2.7 million of expected restructuring charges (net of anincome tax benefit of between $1.0 million and $1.4 million) for Fiscal 2010. (b) The Company believes it is useful for users of its financial statements to be made aware of the "As Adjusted" (non-GAAP) forecasted diluted income per common share from continuing operations as this is one of the measures used by management to evaluate the operating performance of the Company's continuing businesses on a comparable basis. The Company believes that this non-GAAP measure will also enhance users’ ability to analyze trends in the Company’s business. In addition, the Company uses performance targets based, in part, on this non-GAAP measure as a component of the measurement of employee incentive compensation. Management does not, nor should investors, consider this non-GAAP financial measure in isolation from, or as a substitute for, financial information prepared in accordance with GAAP. Schedule 8 THE WARNACO GROUP, INC. SUPPLEMENTAL SCHEDULE NET REVENUES ON A CONSTANT CURRENCY BASIS (Dollars in thousands) (Unaudited) Three Months Ended July 3, 2010 GAAP Impact of Foreign Non-GAAP (Note 1) As Reported Currency Exchange Constant Currency By Segment: Sportswear Group $ $ $ Intimate Apparel Group Swimwear Group Net revenues $ $ $ By Region: United States $ $
